EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Benefiel on August 20, 2021.

The application has been amended as follows: 

Cancel claims 1-4

In line 6 of claim 5, delete “Phospaht” and insert –phosphate—therefor

In line 11 of claim 5, delete “syntetic” and insert –synthetic—therefor

Delete claim 6 and insert new claim 6 as follows:

--6.	A method of cleaning up a hydrocarbon spillage on asphalt paving comprising
applying the composition of claim 5 to the surface of the asphalt paving which has been softened by said hydrocarbon spillage such that the hydrocarbon spillage and softened asphalt are metabolized, but the unsoftened asphalt below said softened top surface is not metabolized.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Though oil and asphalt metabolizing microbes are known in the art, they are not used in combination with the other components of claim 5 and so the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/           Primary Examiner, Art Unit 1761